United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-4170
                                   ___________

United States of America,            *
                                     *
            Appellee,                *
                                     * Appeal from the United States
    v.                               * District Court for the
                                     * Western District of Missouri.
Antonio L. McGee, also known as      *
Tonio                                * [UNPUBLISHED]
                                     *
            Appellant.               *
                                ___________

                             Submitted: February 20, 2008
                                Filed: January 9, 2009
                                 ___________

Before MURPHY, BYE, and MELLOY, Circuit Judges.
                           ___________

PER CURIAM.

      Antonio McGee appealed the sentence the district court1 imposed after he
pleaded guilty to conspiracy to possess with intent to distribute more than 50 grams
of crack cocaine in violation of 21 U.S.C. § 846. We affirmed. United States v.
McGee, No. 05-4170 (8th Cir. Jan. 8, 2007). The Supreme Court granted certiorari,
vacated the judgment of this Court, and remanded for further consideration in light of



      1
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
Kimbrough v. United States, 128 S. Ct. 558 (2007). McGee v. United States, No. 06-
10523 (U.S. Jan. 14, 2008).

       Because McGee clearly asked for a below-Guidelines sentence based upon the
crack-powder cocaine sentencing disparity and his request was denied because the
district court believed it had no authority to so do, we hereby reverse the district court
and remand for resentencing in light of Kimbrough.
                         ______________________________




                                           -2-